IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT

                                       __________________

                                          No. 96-40066
                                        Summary Calendar
                                       __________________


ARCHIE P. TOBIAS, JR.,

                         Plaintiff-Appellant,

versus

J. COWART; T.L. DOERR; T.J. MCKINNEY;
JAMES A. SHAW, JR., Warden; NGUYEN,

                         Defendants-Appellees.

                                  ----------
                    Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. G-91-CV-392
                                  ----------
                                  June 27, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

         Archie P. Tobias, Jr., #583391, a Texas state prisoner, moves for leave to appeal in forma

pauperis (IFP) from the district court's grant of summary judgment to the defendants in his civil

rights suit. Tobias contends that he raised genuine issues relevant to his various medical, work,

and disciplinary claims. We have reviewed the record and find no reversible error. See Tobias v.




   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
                                         No. 96-40066
                                              -2-

Cowart, No. G-91-392 (S.D. Tex. Jan. 3, 1996). His appeal fails to present a nonfrivolous issue;

the motion for IFP is DENIED. See Jackson v. Dallas Police Dep't,

811 F.2d 260, 261 (5th Cir. 1986). The appeal is DISMISSED. 5th Cir. R. 42.2.